Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 29 November 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir,
                     Philadelphia Nbre 29th 1783
                  
                  agreable to your Commands of the 3d present delivered to me the 8th of the same month, I prepared to disband the legion—Capt. le bert paymaster who, since he had the honor to see your Exellency at princeton, had been continually busy with the commissioners of accounts to settle & close the final accounts of the non commissioned officers and privates went off the 11th when those accounts were ready, to west point in order to receive Certificats for the troops from the pay master general—the next day I set off for the legion & made there the Necessary preparations to disband that corps regularly & with as much Conveniency to individuals as circumstances permitted—the 21st capt. de bert arrived at york town—he delivered to the men the cloathing which was due to them & was in our store, he settled with them for their pay—delivered their certificats & the 25th early in the morning, the legion to the number of 340 paraded when I announced to them that by order of your Exellency the officers, non commissioned officers & privates were disbanded & no more subject to the articles of war—then their discharge were given to them.
                  it is impossible to me to express the scene of affection which immediately took place, the officers & soldiers shed tears, came around me, all expressed their sorrow to part from each other-- the men who had formerly been punished, asking at that moment that they were free, their officers to forgive them their faults  & the whole promising to joign me again if ever our services were wanted in this country.
                  few days before I had the pleasure to receive from the inhabitants of york town the address which I take the liberty to enclose here.
                  it gives me much pain not to have been able to disband the legion the 15th as you had ordered, because your Exellency not having perhaps a perfect knowledge of me might suppose that the war being at an end & myself near to quit the country, I give less importance to my punctuality in obeying your Command—if such were your thoughts, permit me to request here your Exellency to make in them that alteration which my heart full of respect & attachment for you do really deserve—though perhaps I may never be so happy as to bear again a commission under your command, I am too sensible of your superiority over men in general & your past kindness to me act with too much force on my feelings for me not to be submitted to you all my days & in all occasions whatever—I regret to have not fought & to not fight for a cause more personal to his Exellency general washington,happi indeed I would  be at the instant where sheding all my blood, my soul leaving this world would glorify with the honor of having served my heroe—but I am not so fortunate & allready to far in my career to change my profession.  I am perhaps doomed to serve a man not of my choice, however I will have the encouragement in my future life, that by a propriety in my Conduct I am assured to deserve & obtain your Esteem.
                  when your Exellency come to philadelphia I will have the honor to request certificats for some of the officers of the Legion who have served with credit & may draw a great advantage from their good conduct when attested by your Exellency.  I have the honor to be with the highest respect, sir, your Exellency’s the most obdt hble st
                  
                     Armand Mqs De La Rouerie
                  
               